Citation Nr: 0412653	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a September 2002 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse had no recognized service and that she was 
not eligible for VA benefits.  She claims her spouse, who 
died in August 1996, was a veteran based upon Guerrilla 
service in the Philippines during World Ward II.  


FINDING OF FACT

The appellant's spouse does not have verified active military 
service with the 
U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.159 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The appellant filed a VA form 534, application for dependency 
and indemnity compensation and death pension, in May 2002.  
She urges that her husband's death in August 1996 should be 
considered service connected as he injured himself in service 
during World War II and the cancer that led to his death in 
1996 was related to service.  She urges that her husband 
served as a guerrilla in the Hq Co 10th Bn NW Pampanga 
Military district, USAFFE Luzon Guerrilla Army Forces, from 
May 1942 to June 1945, and that this service entitles her to 
the benefits sought.  She has attempted to verify his service 
by submitting the following:  (1) sworn statements signed by 
himself and other individuals, attesting to his guerrilla 
service and detailing his service dates;  (2) Release and 
Certification of Service, dated June 22, 1946, showing that 
he was discharged on that date from military service of the 
Hq. Co 10th Bn, Northwest Pampanga Military District after 
having been in that unit since November 1942, with the rank 
of 1st lieutenant; and (3) a certificate dated in February 
1948 from the Headquarters, Northwest Pampanga Military 
District, instructing all recognized and unrecognized members 
to attend an upcoming Philippine Legion member convention.  
The individuals were told to sign the register at the 
convention attesting to their service.  

In May 2002, the RO sent a request for service verification 
to the National Personnel Records Center (NPRC).  The VA Form 
21-3101 (JF), dated in May 2002, contained a detailed request 
for information to the NPRC consistent with controlling 
regulations.  The RO provided the appellant's husband's 
father's name, mother's name, date of birth, full name, VA 
claims number, service number, spouse's name, service unit, 
and service dates.  The RO asked that all extracts of Form 23 
executed prior to and subsequent to June 30, 1946, including 
all available medical and clinical records, be furnished.  In 
September 2002, a response was received from the NPRC 
indicating that the individual listed had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The appellant was provided a Statement of the Case (SOC) in 
August 2003, regarding whether she met the basic eligibility 
requirements for VA benefits based on the service of her 
husband.  In the SOC, she was informed of the evidence of 
record, the procedural history of the case, the laws and 
regulations as to establishing recognized service, and an 
explanation of the decision in the case.

The appellant adamantly maintains that her husband was a 
World War II veteran who faithfully performed service on 
behalf of the United States, and thus deserves to be 
considered eligible for VA benefits.  She contends that the 
RO was incorrect in denying this claim.

Legal analysis

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her  claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in March and May 2002 and the discussions 
in the September 2002 decision and the August 2003 SOC.  By 
means of these documents, the appellant was told of the 
reason for the denial of the claim and asked to provide proof 
of her husband's military service.  The May 2002 letter, 
which was issued prior to initial adjudication, advised her 
of her and VA's respective duties, and to tell VA about any 
additional information or evidence she wanted VA to attempt 
to obtain for her.  Even though the appellant was not 
specifically asked to submit any evidence in her possession 
pertaining to the claim, she was told about the information 
and evidence needed from her, which would elicit any relevant 
evidence in her possession.  Thus, the appellant was provided 
the requisite notice as required by the VCAA.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  However, no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  In this case, the 
essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  No further action is required.


Basic eligibility for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

As to the matter of the appellant's basic eligibility for VA 
benefits based on the service of her deceased husband, she 
submitted a copy of a certificate showing that he served as a 
guerrilla in the Philippine army and that he was discharged 
in June 1945.  However, VA is not bound by Philippine Army or 
government determinations of service.  The NPRC found, based 
on U.S. service department records, no qualifying service.  
As noted above, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  See Duro; Dacoron.  Moreover, there has been no new 
evidence presented since the NPRC search which is different 
from the evidence already considered, that would warrant a 
request for recertification.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

Therefore, inasmuch as the U.S. service department's 
determination regarding the service of the appellant's 
deceased spouse is binding on VA, the Board concludes that 
the appellant's deceased spouse was not a "veteran" for 
purposes of entitlement to VA benefits, and her claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).





ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



